DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 13-14 of the remarks that figure 7 “shows the power take-off tabs (51) being separated by electrically insulating bushings. Those cylindrical bushings provide the “electrically insulating material” recited in claim 5 and the “insulating material” of claim 18. Thus, Applicant submits that the drawings do show these features specified in the claims. Accordingly, Applicant respectfully requests this objection to the drawings be withdrawn.”
The Examiner respectfully disagrees, because the electrically insulating material lacks a reference character in the drawing that would clearly indicate what portion of the invention the Applicant is claiming as the electrically insulating material. Without a reference character the component indicated by the Applicant as the electrically insulating material could easily be confused for a different component, such as the fasteners (80) which point to the same component.
Drawings
The drawings are objected to because the “electrically insulating material” recited in claim 5 and the “insulating material” of claim 18 are not shown in the figures with a reference character to clearly point out what the Applicant is claiming as the electrically insulating material.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a generator for a wind turbine having a central axis as recited by independent claim 1, comprising:
a housing of substantially cuboidal form;
a stator mounted within the housing, the stator comprising one or more multi- phase windings; and
a bus ring for conveying electrical power from the one or more multi-phase windings to one or more power take-off modules;
wherein the or each power take-off module comprises a proximal end portion in electrical communication with the bus ring, and a distal end portion comprising a plurality of power take-off interfaces, each of the plurality of power take-off interfaces configured to be selectively connectable to respective power cables, and
wherein the distal end portion of the or each power take-off module is located substantially within a corner of the housing.

With respect to claim 5 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a generator for a wind turbine having a central axis as recited by independent claim 5, comprising:
a housing of substantially cuboidal form;
a stator mounted within the housing, the stator comprising one or more multi- phase windings; and
a bus ring for conveying electrical power from the one or more multi-phase windings to one or more power take-off modules;
wherein the or each power take-off module comprises a proximal end portion in electrical communication with the bus ring, and a distal end portion comprising a plurality of power take-off interfaces,
wherein the distal end portion of the or each power take-off module is located substantially within a corner of the housing,
wherein the or each power take-off module comprises a plurality of power take- off tabs, each power take-off tab having a proximal end portion in electrical communication with the bus ring, and a distal end portion comprising the power take-off interfaces, 
wherein the power take-off tabs are arranged in a stack, and wherein each power take-off tab is separated from at least one other power take-off tab by an electrically insulating material.

With respect to claim 18 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power take-off module for a generator for a wind turbine as recited by independent claim 18, comprising:
a plurality of power take-off tabs arranged in an array, wherein each tab is separated from at least one other tab by an insulating material, and wherein each tab has a first end portion configured for electrical connection to a bus ring of the generator, and a second end portion comprising a power take-off interface, wherein the second end portions of the power take-off tabs are arranged in a stepped configuration with respect to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832